Citation Nr: 1222363	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  08-33 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Whether there is new and material evidence to reopen a claim for service connection for a low back disorder, and, if so, whether service connection is warranted on a direct basis or as secondary to service-connected left lower extremity disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active military service from April 1978 to April 1982.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) - which, in relevant part, determined there was new and material evidence and, therefore, reopened a previously denied, unappealed, claim for service connection for a low back disorder.  However, the RO then proceeded to deny the claim on its underlying merits.  But irrespective of the RO's determination concerning whether there is new and material evidence to reopen this claim, so, too, must the Board make this threshold preliminary determination, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); Butler v. Brown, 9 Vet. App. 167, 171 (1996); and VAOPGCPREC 05-92 (March 4, 1992).  That is, the Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

That being said, in this decision the Board, like the RO, is concluding there is new and material evidence and, therefore, reopening this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding this claim to the RO, via the Appeals Management Center (AMC), for further development.



FINDINGS OF FACT

1.  In a July 1982 rating decision, the RO initially considered and denied the Veteran's claim for service connection for a low back disorder, namely, for a muscle strain of his left lower back.  He did not appeal.

2.  Additional evidence since submitted, however, by itself or when considered along with the evidence already of record, relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  Since not appealed, the RO's July 1982 rating decision initially considering and denying this claim for service connection for a low back disorder is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2011).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There was a significant change in the law with the enactment of the VCAA in November 2000, specifically in terms of enhancing VA's duties to notify and assist Veterans with claims upon receipt of a complete or substantially complete application for benefits, including apprising them of their and VA's respective responsibilities in obtaining this supporting evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

And when, as here, there is a petition to reopen a previously denied, unappealed claim, this duty to notify also includes apprising the Veteran of the specific reasons the claim was previously denied so he will have opportunity to provide the type of information and evidence needed to overcome the prior shortcomings in his claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

Here, though, since the Board is reopening the claim, regardless, there is no need to discuss whether the Veteran has received the type of notice contemplated by Kent because even if, for the sake of argument, he has not, this is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice errors are not presumptively prejudicial, instead, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error but also, above and beyond this, showing how it is unduly prejudicial, meaning outcome determinative of the claim).

And as concerning the other duty to notify and assist requirements of the VCAA, the Board will be in a better position to determine whether there has been compliance with these remaining requirements once the additional development of the claim is completed on remand.  So the Board is temporarily deferring a decision on that until the additional remand development of the claim is completed.

New and Material Evidence to Reopen the Claim

The service treatment records (STRs) reflect that the Veteran was seen for low back complaints in April 1978.  The diagnosis was muscle strain, mild.  In August 1981, he again was seen for low back pain, and the consequent diagnosis was left paraspinous muscle sprain.  He was placed on limited duty.

Following his separation from service in April 1982, the Veteran filed a claim of service connection for a low back disability the very next month.

In conjunction with his claim, in June 1982, the Veteran was afforded a VA compensation examination.  X-rays of his back were negative, however, and the examiner indicated there were no residuals of the back incidents (muscle strain) in service.

In a subsequent July 1982 rating decision, the RO resultantly denied service connection for muscle strain of the left lower back because, although the Veteran had sustained muscle strains/sprains of his low back while in service, the June 1982 VA examination since service had revealed no then current disability that was a result or consequence of those strains/sprains in service.  The Veteran did not initiate, much less complete the steps necessary to perfect, an appeal of that decision since a notice of disagreement (NOD) was not received within the subsequent one-year period following notification of that decision.  38 C.F.R. § 20.201.  Further, additional evidence pertinent to the claim was not received within that ensuing year, either.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit Court explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id., at 1368.  The Federal Circuit Court noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.  

Absent any such occurrence or submission of supplemental evidence in this particular instance, the RO's July 1982 rating decision, since not appealed, is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  Prior unappealed decisions that are final and binding will be reopened, however, and the former disposition reviewed, if there is new and material evidence since the prior final and binding denial of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court/CAVC) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  The evidence to be considered in making this new-and-material determination is that added to the record since the last final and binding denial of the claim, regardless of the specific basis of that denial, so irrespective of whether it was on the underlying merits or, instead, a prior petition to reopen the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

Since the prior final and binding July 1982 rating decision, evidence has been added to the claims file in furtherance of this claim.  This additional evidence includes private and VA medical evidence as well as assertions made by the Veteran.


With regard to his personal assertions, the Veteran continues to maintain that his low back disability originated with the injuries (strains/sprains) he had in service.  But these are mere reiterations of the argument he made prior to the RO denying his claim in 1982, so his additional assertions to this same effect are not new.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

In addition, he has claimed that his service-connected left lower extremity disabilities, fracture of the distal 1/3 of the left tibia and fibula and leg shortening, have aggravated his low back disability.  This is a new theory he has advanced.  Although in the previous denial VA did not consider whether service connection was warranted on this alternative secondary basis, separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Robinson v. Mansfield, 21 Vet App 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).

But with regards to the additional medical evidence, a private September 2006 magnetic resonance imaging (MRI) revealed a small left central disc protrusion and annulus tear at the L5-S1 level associated with mild central deformity and attenuation of the thecal sac without central spinal canal or neuroforaminal stenosis; multi-level degenerative disc bulge associated with deformity and attenuation of the central thecal sac without significant central spinal canal or neuroforaminal stenosis; and mild degenerative endplate changes in the lumbar spine and multiple levels.  VA outpatient records dated in July2007 also note the Veteran reported having experienced chronic back pain since 1980, so since his military service.  And an August 2007 MRI further revealed moderate lumbar spondylosis.


As well, in September 2007, the Veteran was provided another VA examination, and the diagnosis was degenerative disc and joint disease of the lumbar spine.  Ultimately, though, the examiner opined that it was less likely than not this current disability was caused by the incidents in service, referring to the strains/sprains.  In explanation, the examiner indicated those incidents occurred in 1978 and 1981 and then there was no documented back pain until 2006.  She also observed the Veteran had admitted to post-service back injury, but provided no details.  She did not address the 1982 back pain complaints made by him or the complaints made in the then recent VA records in which he had reported having continuous back pain since service.

In April 2009, the Veteran was provided yet another VA examination.   He reiterated that he had injured his back during service and in his civilian employment since service.  The claims file was reviewed.  Physical examination and X-rays were performed.  The X-rays revealed moderate degenerative changes with disc space narrowing at the lumbosacral level.  The prior MRI findings were also addressed.  The examiner indicated the Veteran had degenerative disc disease, lumbar spondylosis, and the disc abnormalities shown on the radiographic and MRI findings.  The examiner determined it was less likely than not, however, that the then current low back disability was caused by or a result of the Veteran's 
service-connected left lower extremity disabilities as the leg discrepancy was minimal (0.8 centimeter) and he had no observable limp.  The examiner further determined that it was not likely the left lower extremity disabilities had aggravated the back condition.  However, the examiner opined that, with the Veteran's history, it was at least as likely as not that his current back condition was partly related to the back complaints from service and were aggravated by the post-service back injury.  But the examiner stated that it was not possible to determine the degree of aggravation in the absence of the records showing the Veteran's symptoms and/or an MRI of the spine before the post-service injury.


Thereafter, private employment records were received showing the Veteran had injured his low back on several occasions.  A March 1982 record documented a back injury when he slipped off a truck, a June 1992 report reflected an injury when he had back pain after lifting and twisting his back, and a subsequent June 1994 report documented back pain.  There were no further medical records showing specifics with regard to these injuries, just documenting they occurred.  It appears the treatment was rendered at Good Samaritan Hospital in March 1992, the "Tx In House" in June 1992, and the Orthopedic Center in June 1994.  In addition, more recently, in April 2007, the Veteran was seen for multiple complaints, including back pain, following another work-related injury.  He was treated at the Emergency Department of Wellington Regional Medical Center.

For the purpose of determining whether new and material evidence has been submitted, the truthfulness, i.e., credibility of the evidence in question is presumed, unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The Federal Circuit Court has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it does not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Subsequent to the RO's consideration of the petition to reopen this claim, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court held that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  In other words, according to the 
post-VCAA version of 38 C.F.R. § 3.156, the threshold for reopening a claim is relatively low, does not require a medical nexus opinion, and does not create a third element of new and material evidence, i.e., does not require the evidence be new, material, and raise a reasonable possibility of substantiating the claim.

In this particular case at hand, when the RO initially considered and denied this claim in July 1982, the Veteran had not established that he had any then current low back disability.  So although there was no disputing he had twice injured his low back in service, he had not established that he had any chronic (i.e., permanent) residual disability inasmuch as the results of his VA compensation examination since service, in June 1982, had failed to detect any then current low back disability that could be a residual or consequence of those injuries in service.  The additional medical evidence he since has submitted during the many years since, however, confirms he has several diagnoses referable to his low back, so establishes he has low back disability.  The mere fact that the VA compensation examiners did not also etiologically link this disability to his military service, either directly to the injuries in service or secondarily by way of his service-connected left lower extremity disabilities, is not reason to preclude reopening this claim because, according to the holding in Shade, the new evidence need only address at least one of the prior deficiencies of the claim, not all of them.  Thus, this claim of entitlement to service connection for a low back disorder is reopened, albeit subject to the further needed development of this claim on remand.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The petition to reopen the claim for service connection for a low back disorder is granted, subject to the further development of this claim on remand.



REMAND

Although the Board sincerely regrets the additional delay that will result from remanding, rather than immediately readjudicating this claim on its underlying merits, this additional development is necessary to ensure there is a complete record upon which to decide this claim so the Veteran is afforded every possible consideration.

Pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  So if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

The RO, and now Board, determined there is indeed this new and material evidence of the type contemplated in Shade, and the RO already had the Veteran undergo VA compensation examinations for medical nexus opinions concerning the likelihood his low back disorder either was directly incurred in service, from the two injuries mentioned, or is secondary to his already service-connected left lower extremity disabilities, meaning caused or aggravated by these disabilities.

The April 2009 VA opinion was provided prior to the receipt of pertinent evidence regarding post-service low back injuries, however.  As such, the Veteran's history regarding his low back was incomplete.  The actual clinical records were not received with the reports of injuries, although the medical providers were indicated in the documented reports.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  The underlying private medical reports reflecting treatment for post-service low back injuries therefore should be obtained in compliance with VA's duty to assist.  38 C.F.R. § 3.159(c)(1).

In addition, since these additional records are being obtained, an addendum opinion should be obtained from the examiner who performed the April 2009 VA examination or, if unavailable, from another VA examiner who is equally qualified to comment.  After reviewing the additional records in the context of the complete record, the examiner should indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's current low back disability is etiologically related to his service or service-connected disability.  To this end, the examiner should address the findings in service of muscle strains/sprains, as well as post-service findings or orthopedic and neurological impairment.

Also on remand, prior to obtaining this supplemental VA medical nexus opinion, the RO should obtain and associate with the file for consideration any pertinent outstanding records at the West Palm Beach VA Medical Center (VAMC).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file copies of all clinical records, which are not already in the claims file, of the Veteran's treatment at the West Palm Beach VAMC.

2.  Also, after securing the appropriate medical release, obtain and associate with the claims file copies of all clinical records, which are not already in the claims file, of the Veteran's treatment at:  Good Samaritan Hospital in March 1992, the "Tx In House" in June 1992, the Orthopedic Center in June 1994, and the Emergency Department of Wellington Regional Medical Center in April 2007.

*The efforts to obtain these additional records are governed by 38 C.F.R. § 3.159(c)(1) and (c)(2), depending on whether the records are in the possession of a Federal department or agency.  The Veteran also must be appropriately notified in the event requested records are not obtained.  38 C.F.R. § 3.159(e)(1).

3.  Upon receipt of all additional medical treatment records, if still available, have the April 2009 VA examiner consider these additional records and any not considered during that earlier evaluation and provide supplemental comment concerning the likelihood (very likely, as likely as not, or unlikely):  a) the Veteran's current low back disability is a direct result of the injuries (strains/sprains) he sustained to his low back while in service, in 1978 and 1981; or b) was caused or is being aggravated by the service-connected disabilities affecting his left lower extremity - namely, by the fracture of the distal 1/3 of his left tibia and fibula and shortening of his left lower extremity, which this VA examiner previously indicated is relatively minimal (0.8 centimeter) with no observable limp.

It is imperative this VA examiner review the claims file as part of the examination, for the pertinent medical and other history, including to address both the injuries the Veteran sustained to his low back while in service as well as the additional low back injuries he has sustained since service, such as at his civilian job.

The examiner, however, must also consider the Veteran's assertions of having experienced continuous low back pain, i.e., continuity of symptomatology, since his low back injuries in service, so even prior to the additional low back injuries since service.

The examiner must discuss the underlying medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.


If, for whatever reason, the April 2009 VA examiner is unavailable to provide this further comment, then have someone else that is equally qualified provide this supplemental comment.  In this eventuality, however, this may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, the necessary determinations can be made just with review of the claims file.

4.  Ensure the medical opinion, regardless of who provides it, is responsive to the questions posed - both in terms of direct and secondary service connection.  If not, take corrective action.  38 C.F.R. § 4.2.

5.  Then readjudicate this claim on its underlying merits, including with consideration of all additional evidence obtained on remand.  If the claim remains denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.  

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).


______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


